Case 3:17-cv-00108-GPC-MDD Document 1181-1 Filed 04/16/19 PageID.124194 Page 1 of
                                       2


                                         Appendix A

                    Information Sought
        Exhibit                                   Type of Information               Explanation
                         to be Sealed
                   7-8, 12, 15-16, 24, 27,
    DTX03034                                 Pricing, Strategic Considerations Arner Decl. ¶¶ 14, 16
                   34, 38, 40-42, 46
                   62, 88, 90, 94, 100,    Pricing, Financial Forecast
    DTX02972                                                                   Arner Decl. ¶¶ 14, 19
                   103                     Information
    PTX002481      4-20, 22-40, 42-73      Financial Forecast Information      Arner Decl. ¶ 19
                                           Strategic Plans, Research and
                                           Development Data and QTL’s
    PTX002509                                                                  St. George Decl. ¶ 15
                                           Plans with Respect to 5G
                   1-2, 6-17, 19-28, 30-37 Development
                                           Strategic Considerations,
    PTX002628                              Research and Development Data       Arner Decl. ¶ 17
                   50, 57, 59, 69          and Technical Specifications
                   4-8, 10-16, 18-22, 24-
                   29, 31-36, 38-62, 64-
                   78, 80-82, 84-96, 98-
                   111, 113-114, 116-
    PTX002704      127, 129-135, 137-      Financial Forecast Information      Arner Decl. ¶ 19
                   138, 140-153, 155-
                   164, 167-170, 176,
                   180-184, 186-193,
                   195, 197-199
                   6-8, 17, 21, 23, 25-31,
                   33, 36, 53, 75-79, 81-
                   84, 86-87, 90-94, 104-
    PTX002706      106, 116, 119-135,      Financial Forecast Information      Arner Decl. ¶ 19
                   137-138, 140-142,
                   144-145, 147-150,
                   158, 165
                   4-5, 7, 9, 12-14, 17,
                   19-20, 63-65, 67-72,
                   74-76, 83, 87-89, 91-
                   92, 96, 114, 116-121,
                   124, 127-132, 134-
                   137, 139, 141-142,
    PTX003024                              Financial Forecast Information      Arner Decl. ¶ 19
                   144-147, 149-151,
                   153-154, 156-157,
                   161, 164-167, 169-
                   171, 173-174, 176-
                   183, 188-189, 194,
                   200, 204-206, 208-209
                   102, 108-114, 117-
    PTX011091                              Pricing                             Arner Decl. ¶ 19
                   127, 132-134
Case 3:17-cv-00108-GPC-MDD Document 1181-1 Filed 04/16/19 PageID.124195 Page 2 of
                                       2


                    Information Sought
        Exhibit                                    Type of Information             Explanation
                        to be Sealed
    PTX001094                                 Pricing, Negotiations            Arner Decl. ¶¶ 14, 15
                   2, 5, 7-10
                   10-15, 17-18, 20-21,       Pricing, Financial Forecast
    PTX002394                                                                  Arner Decl. ¶¶ 14, 19
                   25, 33, 37                 Information
    PTX002643      3, 4                       Pricing, Negotiations            Arner Decl. ¶¶ 14, 15
                   4, 6, 9-13, 18-23, 25-
                   26, 29-30, 34-36, 38,      Pricing, Financial Forecast
    PTX002902                                                                  Arner Decl. ¶¶ 14, 19
                   40, 44-45, 48-50, 55,      Information
                   60-65
    PTX003333                                 Financial Forecast Information   Arner Decl. ¶ 19
                   1-3, 5-6
                   6, 7, 9, 10, 11, 33, 66-
                   69, 86, 90, 95, 104,
                   115-116, 118-120,
                   123-124, 126, 129-
                   131, 135-137, 139,
                   148, 152-154, 156,
                   158, 161-163, 165-
                   166, 169-171, 173-
                   174, 176, 178, 183,
                   185, 191-196, 198-         Pricing, Financial Forecast
    PTX003433                                                                  Arner Decl. ¶¶ 14, 19
                   206, 209, 213, 215-        Information
                   216, 221, 258, 260-
                   268, 271, 273, 276-
                   277, 279, 287, 288-
                   290, 292-293, 295-
                   297, 299-302, 304-
                   305, 307, 312-313,
                   315, 317-321, 323,
                   325-326, 328, 331,
                   333-336, 338-344, 347
                   19, 25-26, 29-30, 33,
    PTX011109                                 Pricing                          Arner Decl. ¶ 14
                   37-38
                   8, 11-14, 16-17, 63,
                   65, 69-72, 78, 80, 83,
                   85, 87, 93-95, 97-99,      Strategic Considerations,
    PTX011063                                                                  Arner Decl. ¶¶ 16, 19
                   102-107, 114-117,          Financial Forecast Information
                   120-122, 124-125,
                   129-134
